Citation Nr: 1453122	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-16 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension and diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 (erectile dysfunction) and April 2011 (peripheral neuropathy of the upper and lower extremities) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2014, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) with respect to the issue of entitlement to service connection for erectile dysfunction.  The requested opinion was received in October 2014.

The issues of (1) entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity; (2) entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity; (3) entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity; and (4) entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's erectile dysfunction is secondary to his service-connected hypertension and diabetes mellitus.


CONCLUSION OF LAW

Erectile dysfunction resulted from service-connected disabilities.  38 U.S.C.A. 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2014); El-Amin v. Shinseki, 26 Vet.App. 136 (2013); Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran contends in his September 2009 claim, July 2010 notice of disagreement, and June 2011 substantive appeal that his erectile dysfunction is secondary to his hypertension, to include the medications taken for that disability.  In a January 2012 statement, the Veteran's representative further asserted that the erectile dysfunction is related to both hypertension and diabetes mellitus, for which the Veteran is also in receipt of service connection.

Initially, there was conflicting medical evidence with respect to the Veteran's claim.  In June 2010, a VA examiner opined that it is less likely than not that the Veteran's erectile dysfunction is secondary to his hypertension because the erectile dysfunction is due to low testosterone levels and he is on testosterone therapy (AndroGel).  The examiner did not discuss the likelihood that the Veteran's medications for hypertension caused or aggravated his low testosterone.  By contrast, in August 2011, a private physician, Dr. Vijay Pinto, opined that the Veteran's "erection problems are due to hypertension and diabetes."  Dr. Pinto provided no rationale for his conclusion.

Consequently, the Board requested a VHA medical opinion in September 2014.  In an October 2014 report, the VHA physician resolved the medical question in favor of the Veteran.  Specifically, the VHA physician explained that the Veteran's erectile dysfunction is at least as likely as not caused by hypertension because hypertension is a common cause of erectile dysfunction, and because his hypertension medications, including diuretics and beta blockers, affect erectile function.  The VHA physician further clarified that if the Veteran's hypogonadism was the sole cause of his erectile dysfunction, then his testosterone replacement should have corrected it, but it did not.  The VHA physician further explained that diabetes is a frequent cause of erectile dysfunction.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's erectile dysfunction is related to his service-connected hypertension and diabetes mellitus.  38 C.F.R. § 3.310 (2014).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his erectile dysfunction.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for erectile dysfunction is granted.


REMAND

In his May 2014 Appellant's Brief, the Veteran's representative requested that if the Board were unable to grant the increased evaluation for the Veteran's upper and lower extremity neuropathy, then it should remand the appeal because where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  The last VA examination was in July 2012.  As the Veteran has reported that his upper and lower extremities peripheral neuropathy has gotten worse since the last examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity thereof.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his upper and lower extremities peripheral neuropathy, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his upper and lower extremities peripheral neuropathy that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his upper and lower extremities peripheral neuropathy and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's upper and lower extremities peripheral neuropathy, provide him with an appropriate VA examination to determine the severity thereof.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings, including whether the upper extremity peripheral neuropathy is best described as mild, moderate, or severe; and whether the lower extremity peripheral neuropathy is best described as mild, moderate, moderately severe, or severe with marked muscular atrophy.

The examiner should also discuss the impact that the Veteran's upper and lower extremities peripheral neuropathy disability has on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


